PER CURIAM.
The petition for a writ of certiorari is granted, the order under review is quashed, and the cause is remanded to the trial court with directions (a) to sustain the petitioner City of Miami Beach’s objections to production of the legal memoranda sought by paragraph 6 of the notice to produce inasmuch as said material is privileged under the public records law, § 119.-07(3)(o), Fla.Stat. (Supp.1984), and (b) to examine in camera all other materials sought by the subject notice to produce and to sustain the petitioner City of Miami Beach’s objections thereto if, but only if, the court determines that the materials or portions thereof are privileged under the above-cited public records law because such material “reflects a mental impression, conclusion, litigation strategy, or legal theory” of the City of Miami Beach or its counsel in this litigation. See City of North Miami v. Miami Herald Publishing Co., 468 So.2d 218 (Fla.1985).
It is so ordered.